EX 99.2 The following unaudited pro forma financial statements are presented to illustrate the estimated effects of the Securities Exchange Agreement ("Exchange Transaction") between Fresh Traffic Group Inc. (formerly “Estate Coffee Holdings Corp.”) (the “Company”, or “Fresh Group Inc.”) and Fresh Traffic Group Corp. ("Fresh Group Corp"), dated October 20, 2010 on our historical financial position and results of operations.The exchange transaction was completed on October 26, 2010.We have derived the Fresh Group Inc. historical financial data from its audited financial statements as of and for the year ended August 31, 2010. We have derived Fresh Group Corp.'s financial data from its audited financial statements as of and for the year ended August 31, 2010. The unaudited pro forma combined balance sheet as of August 31, 2010 assumes the Exchange Transaction was consummated on September 1, 2009.The information presented in the unaudited pro forma combined financial statements does not purport to represent what the financial position or results of operations would have been had the Exchange Transaction occurred as of September 1, 2010, nor is it indicative of future financial position or results of operations.You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined, or the future result that the combined company will experience after the Exchange Transaction is consummated. The pro forma adjustments are based upon available information and certain assumptions that the Company believes is reasonable under the circumstances. The unaudited pro forma financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements of Fresh Group Inc. and Fresh Group Corp. 1 FRESH TRAFFIC GROUP INC. (FORMERLY: ESTATE COFFEE HOLDINGS CORP.) PROFORMA CONSOLIDATED BALANCE SHEET August 31, 2010 (UNAUDITED) (Stated in US Dollars) Fresh Traffic Fresh Traffic Adjustments (1) Pro Forma Assets Group Inc. Group Corp. (2
